Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 2/27/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 3-7, 10-11 and 13-19 renumbered 1-14 are allowed.

Reason for Allowance
The present invention is directed to Ping/Traceroute for label switch paths (LSPs) and static segment routing traffic engineering tunnels.
Each independent claim identifies the uniquely distinct features, particularly:
c)    receiving, by a transit router of the LSP, the MPLS echo request message; d)    responsive to receiving the MPLS echo request message, checking for validity, by the transit router, label information in the DDMT against information in a local routing table of the transit router; and

generating an MPLS echo reply message (1) addressed to a router of the LSP that generated the MPLS echo request message and (2) including information encoding that there is no label entry in its local routing table corresponding to the information in the DDMT, and
otherwise, responsive to a determination, by the transit router, that the label information in the DDMT checked against information the local router table of the transit router is valid,
generating an MPLS echo reply message (1) addressed to a router of the LSP that generated the MPLS echo request message and (2) including information encoding that the label was switched.
The closest prior art:
Akiya discloses a method for performing LSP (label switched path) connectivity tests (Fig 1-11).
Bahadur discloses a method for failure detection for tunneled label-switched paths (Fig 1-17).
Filsfils (US 20190280927 A1) discloses a method of in-band direct mode performance loss software define networks.
All the prior art disclose conventional Ping/Traceroute for label switch paths (LSPs) and static segment routing traffic engineering tunnels, either singularly or in combination, fail to anticipate or render the above features obvious.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.